Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-29 are currently pending and are under examination.
	Benefit of priority is to September 20, 2017.

The disclosure is objected to because of the following informalities:
Figures 7 and 8 lack sequence identification numbers in the figures themselves or in the associated legends.
Page 44, line 31 provides a sequence without a sequence identification number.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the branched (methyl) lipid or the exomethylene-substituted lipid is a carboxylic acid, carboxylate, ester, thioester or amide yet Claim 3 states that the branched (methyl) lipid or the exomethylene-substituted lipid is a 10-methylsterate 
Claim 5 states that the methyltransferase is a tmpB, yet tmpB is 1-hydroxy-2-(trimethylamine)ethyl-phosphonate deoxygenase (glycine-betaine-forming), classified in EC 1.13.11.90. Thus, reference to TmpB in Claim 5 lacks antecedent basis in Claim 1, as does the cyclopropane-fatty-acyl-phospholipid synthases of Claim 6, reference to SEQ ID NO: 2, 4, and 6. See also Claims 21 and 22.
Additionally in Claim 5, reference to Deslfobacula balticum lacks antecedent basis in Claim 1 because this bacteria belongs to Deltaproteobacteria and not Gammaproteobacteria.  See also that Claim 10 lacks antecedent basis in Claim 7 for this same reason.  See also Claims 21 and 22 with references to SEQ ID NO: 1 and 2 and Claims 25 and 26 with references to SEQ ID NO: 19 and 20, derived from Deslfobacula balticum.
Claim 11 lacks antecedent basis in Claim 7 because SEQ ID NO: 20, 22, and 24 are FAD-dependent oxidoreductases or geranylgeranyl reductases and not general reductases. See also Claims 25 and 26.
Claim 14 is indefinite because the broadly claimed methyltransferase is not identified, including back to the methyltransferase of Claim 1.
Claim 17, – Aspergillus – is misspelled.

Many of these issues are also found in the nucleic acid Claims 20-29.
T

he following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 12-20, 23, 24, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification describes the enzyme having SEQ ID NO: 2, 4, and 6, for example, as TmpB methyltransferase, yet the art does not recognize the enzyme having 
 Poehlein et al. (2013; Draft genome sequence of Desulfotignum phosphitoxidans DSM 13687 strain FiPS-3. Genome Announcements 1(3): pages 1-2, with SEQ ID NO: 2 and NO: 20 sequence alignments attached (re: SEQ ID NO: 2)); 
Ling et al. (Nov., 2016; Draft genome sequence of Marinobacter hydocarbonoclasticus strain STW2, a polyaromatic aromatic hydrocarbon degrading and denictrifying bacterium from rhizosphere of Seagrass Enhalus acodoides. EMBL/GenBank/DDBJ databases, pages 1-4, comprising SEQ ID NO: 4 and NO: 22 alignments (re: SEQ ID NO: 4)); 
Shamseldin et al. (2015; Untitled. EMBL/GenBank/DDBJ databases, pages 1-3, comprising SEQ ID NO: 4 and NO: 22 alignments (re: SEQ ID NO: 4)); 
Ploux (March, 2016; Untitled. EMBL/GenBank/DDBJ databases, pages 1-3, comprising SEQ ID NO: 4 and NO: 22 alignments (re: SEQ ID NO: 4)); and
De Groot. (October 2017; Untitled. EMBL/GenBank/DDBJ databases, pages 1-3, comprising SEQ ID NO: 6 and NO: 24 alignments (re: SEQ ID NO: 6)).
TmpB is a synonym for 1-hydroxy-2-(trimethylamine)ethyl-phosphonate deoxygenase, and is not methyltransferase. TmpB is classed in EC 1.13.11.90. See BRENDA:EC1.13.11.90, downloaded 2021; on the web at brenda-enzymes.org/enzyme.php?ecno=1.13.11.90, pages 1-2). TmpB catalyzes the following reaction:

    PNG
    media_image1.png
    147
    667
    media_image1.png
    Greyscale

Cyclopropane-fatty-acyl-phospholipid synthase is classed in EC 2.1.1.79. See BRENDA:EC2.1.1.79, downloaded 2021; on the web at brenda-enzymes.org/enzyme.php?ecno=2.1.1.79, pages 1-3. Cyclopropane-fatty-acyl-phospholipid synthase catalyzes the following reaction, which is reminiscent of the TmpB reaction in instant Figure 1:
    PNG
    media_image2.png
    343
    1020
    media_image2.png
    Greyscale


	The specification describes the enzyme having SEQ ID NO: 20, 22, and 24, for example, as TmpA reductase, yet the art does not recognize the enzyme having SEQ ID NO: 20, 22, or 24 as a TmpA “reductase” but as a synonym for 2-(trimethylamine)ethyl-phophonate deoxygenase. TmpA is classed in EC 1.14.11.72. See BRENDA:EC1.14.11.72, downloaded 2021; on the web at brenda-enzymes.org/enzyme.php?ecno=1.14.11.72, pages 1-2. TmpA catalyzes the following reaction:

    PNG
    media_image3.png
    126
    1121
    media_image3.png
    Greyscale

Further, the prior art of:
 Poehlein et al. (re: SEQ ID NO: 20); 
Ling et al. ( (re: SEQ ID NO: 22); 
Ploux (re: SEQ ID NO: 22); 
Shamseldin et al. (2re: SEQ ID NO: 22); and
De Groot. (re: SEQ ID NO: 24)
Do not recognize SEQ ID NO: 20, 22, or 24 as TmpA but rather geranylgeranyl reductase. Geranylgeranyl reductase is classified in EC 1.3.1.83. See BRENDA:EC1.3.1.83, downloaded 2021, on the web at brenda-enzymes.org/enzyme.php?ecno=1.3.1.83, pages 1-3. Geranylgeranyl reductase catalyzes the following reaction:
    PNG
    media_image4.png
    246
    1198
    media_image4.png
    Greyscale


Thus, the specification teaches that the disclosed sequences SEQ ID NO: 2, 4, and 6 are TmpB while the prior art teaches that these sequences are cyclopropane-fatty-acyl-phospholipid synthase, having differing enzyme classification and catalyzing differing reactions. 

Thus, the specification lacks written description of the enzymes disclosed therein.

Claims 1-5, 7-10, 12-20, 23, 24, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cells comprising SEQ ID NO: 2, 4, 6, 20, 22, and 24 does not reasonably provide enablement for cells comprising any methyltransferase or reductase for the synthesis of phospholipids comprising acyl-10 methylene stearic acid or phospholipids comprising acyl 10-methylstearic acid, or nucleic acids encoding any methyltransferases or reductases from gammaproteobacteria. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	In In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary: The acquisition of appropriate enzymes from gammaproteobacterial cells that produced branched methyl lipids requires much trial and error. See the discussion above regarding written description 
	2) Amount of direction or guidance presented and 3) Presence or absence of working examples: Example 1 (page 47+) teaches how to identity “tmpB and tmpA” enzymes in gammaproteobacteriavia a literature review and scanning for homologs of other enzymes. Example 2 demonstrates the expression of SEQ ID NO: 2, 4, 6, 20, 22, nd 24 in E. coli and the production of 10-methylene hexadecenoic acid and methyl branched fatty acids.  Example 3 teaches the expression of SEQ ID NO 2, 4, or 6 in yeast fot the production of 10 methylene fatty acids.
		4) Nature of the invention;	5) State of the prior art: See the discussion of the nine (9) art citations above in the Written Description Rejection.
	6) Relative skill of those in the art: Those working in this art are highly skilled.
	7) Predictability or unpredictability of the art: The art cited above demonstrates the unpredictability in determining the function and classification of a found enzyme.
	8) Breadth of the claims: The Claims are overly broad, especially because the terminology such as broadly claimed methyltransferases or reductases are used when the disclosed/claimed sequences have not such function. 
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.





Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-11, 13, 14, 16, 19-26, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. The claim(s) recite(s) naturally occurring cells and nucleic acids. This judicial exception is not integrated into a practical application because the cells and nucleic acids have not been changed from nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cells and nucleic acids have not been changed from nature.
	As shown below, the prior art teaches that the claimed cells are known in the art as is the genomic nucleic acid encoding the ‘methyltransferases” and “reductases”. The method of Claims 19 occurs naturally. Therefore, the claimed cells and nucleic acid do not read over naturally occurring products. 
	
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9, 11, 13, 14, 16, 19-22, 24-26, and 29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by:
Poehlein et al. (2013; Draft genome sequence of Desulfotignum phosphitoxidans DSM 13687 strain FiPS-3. Genome Announcements 1(3): pages 1-2, with SEQ ID NO: 2 and NO: 20 sequence alignments attached).

Poehlein et al. teach cells that are Desulfotignum phosphitoxidans comprising nucleic acid encoding cyclopropane-fatty-acyl-phospholipid synthase having 100% sequence identity to instant SEQ ID NO: 2 and comprising nucleic acid encoding FAD-dependent oxidoreductase having 95% sequence identity to instant SEQ ID NO: 20. 
Therefore Poehlein et a. teach a cell comprising SEQ ID NO: 2 (Claims 1-4, 6, 13, 16) that is identical to that of Desulfobacula balticum (Claim 5) and cells comprising proteins having at least 90% identity to SEQ ID NO: 20 (Claim 7, 8, 9, 11). 
Claim 14 is included in this rejection because there is no limitation to a cell lacking an endogenous methyltransferase gene.
Claim 19 is included in this rejection because the method for producing branched methyl-lipid or exomethylene substituted lipid is inherent to the cell.
The teaching of Poehlein et al. that the protein SEQ ID NO: 2 and NO: 20 are produced in Desulfotignum phosphitoxidans as determined via genomic DNA analysis is a teaching of nucleic acid comprising SEQ ID NO: 1 and encoding SEQ ID NO: 2  and comprising at least 80% sequence identity to SEQ ID NO: 19 and encoding at least 90% sequence identity to SEQ ID NO: 20 operably linked to a promoter (Claim 20, 21, 22, 24, 25, 26, 29).

Claim(s) 1-11, 13, 14, 16, 19-22, 24-26, and 29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by:
Ling et al. (Nov., 2016; Draft genome sequence of Marinobacter hydocarbonoclasticus strain STW2, a polyaromatic aromatic hydrocarbon degrading and denictrifying bacterium from rhizosphere of Seagrass Enhalus acodoides. EMBL/GenBank/DDBJ databases, pages 1-4, comprising SEQ ID NO: 4 and NO: 22 alignments). 
Ling et al. teach cells that are Marinobacter hydrocarbonoclasticus comprising nucleic acid encoding cyclopropane-fatty-acyl-phospholipid synthase having 100% sequence identity to instant SEQ ID NO: 4 and comprising nucleic acid encoding geranylgeranyl reductase having 100% sequence identity to instant SEQ ID NO: 22. 
Therefore Ling et al. teach a cell comprising SEQ ID NO: 4 (Claims 1-4, 6, 13, 16) that is from Marinobacter hydrocarbonoclasticus (Claim 5) and cells comprising SEQ ID NO: 22 (Claim 7, 8, 9, 10, 11). 
Claim 14 is included in this rejection because there is no limitation to a cell lacking an endogenous methyltransferase gene.
Claim 19 is included in this rejection because the method for producing branched methyl-lipid or exomethylene substituted lipid is inherent to the cell.
The teaching of Ling et al. that the protein SEQ ID NO: 4 and NO: 22 are produced in Marinobacter hydrocarbonoclasticus as determined via genomic DNA analysis is a teaching of nucleic acid comprising SEQ ID NO: 3 and encoding SEQ ID NO: 4 and comprising SEQ ID NO: 21 and encoding SEQ ID NO: 22 operably linked to a promoters (Claim 20, 21, 22, 24, 25, 26, 29) 


Claim(s) 1-11, 13, 14, 16, 19-22, 24-26, and 29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by:
De Groot. (October 2017; Untitled. EMBL/GenBank/DDBJ databases, pages 1-3, comprising SEQ ID NO: 6 and NO: 24 alignments).
De Groot. teaches cells that are Thiohalospira halophila comprising nucleic acid encoding cyclopropane-fatty-acyl-phospholipid synthase having 100% sequence identity to instant SEQ ID NO: 6 and comprising nucleic acid encoding geranylgeranyl reductase having 100% sequence identity to instant SEQ ID NO: 24. 
Therefore De Groot teaches a cell comprising SEQ ID NO: 6 (Claims 1-4, 6, 13, 16) that is from Thiohalospira halophila (Claim 5) and cells comprising SEQ ID NO: 24 (Claim 7, 8, 9, 10, 11). 
Claim 14 is included in this rejection because there is no limitation to a cell lacking an endogenous methyltransferase gene.
Claim 19 is included in this rejection because the method for producing branched methyl-lipid or exomethylene substituted lipid is inherent to the cell.
The teaching of De Groot that the protein SEQ ID NO: 6 and NO: 24 are produced in Thiohalospira halophila as determined via genomic DNA analysis is a teaching of nucleic acid comprising SEQ ID NO: 5 and encoding SEQ ID NO: 6 and comprising SEQ ID NO: 23 and encoding SEQ ID NO: 34 operably linked to a promoters (Claim 20, 21, 22, 24, 25, 26, 29) 


Claim(s) 1-11, 13, 14, 16, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by:
	Kuever et al. (IDS; 2001; Reclassification of Desulfobacterium phenolicum as Desulfobacula phenolica comb. nov. and description of strain SaxT as Desulfotignum balticum gen. nov., sp. nov. International Journal of Systematic and Evolutionary Microbiology. 51(1): 171–177).
Kuever et al. teach cells that are Desulfotignum balticum (page 176, left col, para. 4, 5) and therefore cells that comprisenucleic acid encoding cyclopropane-fatty-acyl-phospholipid synthase having 100% sequence identity to instant SEQ ID NO: 2 and comprising nucleic acid encoding geranylgeranyl reductase having 100% sequence identity to instant SEQ ID NO: 22. 
Therefore Kuever et al. teach a cell comprising SEQ ID NO: 2 (Claims 1-4, 6, 13, 16) that is from Desulfotignum balticum (Claim 5) and cells comprising SEQ ID NO: 20 (Claim 7, 8, 9, 10, 11). 
Claim 14 is included in this rejection because there is no limitation to a cell lacking an endogenous methyltransferase gene.
Claim 19 is included in this rejection because the method for producing branched methyl-lipid or exomethylene substituted lipid is inherent to the cell.



.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim1- 14 of U.S. Patent No. 10,457,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent comprises claims to yeast cells transformed with T. curvata tmsB methyltransferase gene and comprising branched methyl-lipid or exomethylene substituted lipids which is encompassed by the instant cells transformed with methyltrasnferase and reductase, including yeast.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 29 and 50-63 of copending Application No. 16/664,378 (soon to issue as USP 10,975,398). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘378 comprises claims to yeast cells transformed with T. curvata tmsB methyltransferase gene and comprising branched methyl-lipid or exomethylene substituted lipids which is broadly claimed in the instant  method for producing branched methyl-lipid or exomethylene substituted lipids with a cell transformed with a method transferase as set forth in instant Claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-39 of copending Application No. 17/197,710.   Although the claims at issue are not identical, they are not patentably ‘710 comprises claims to cells transformed with to express methyltransferase gene and comprising branched methyl-lipid which is broadly claimed in the instant Claims1-18.  
The method for producing branched (methyl)lipid of ‘710 Claim 29 mirrors instant Claim 19.
Nucleic acid encoding methyltransferases are claimed in ‘710 Claims 30-37, which are encompassed by the nucleic acids of instant Claims 20-29
for producing branched methyl-lipid or exomethylene substituted lipids with a cell transformed with a method transferase as set forth in instant Claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656